Notice of Pre-AIA  or AIA  Status
 Application/Control Number: 16/561367
Art Unit 1793
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/14/21.  Claims 1,3,13,14 are amended.  Claims 1-20 are pending.
The previous 112 second paragraph and 103 rejection are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-5,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin  ( 5858440).
For claim 1, Laughlin discloses a method for preparing a dough comprising the steps of forming a first batter comprising water, leavening acid and optionally minor ingredients, forming a second batter comprising water, leavening base and flour, combining the acid/base batters and combining the combined acid/base batter with second portion of flour to form a dough.  The example on column 12 shows the acid batter comprises 14.25% water, the base batter comprises 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  The flour/water ratio of the dough ranges from about 1.6 to about 1.8.  After both the base batter and the acid batter are mixed separately, the two batters are combined and mixed with additional ingredients such as flour to form a dough.  The chemical leaving reaction begins when both batters are combined.  
For claim 10, the claim does not define what constitutes heat activated leavening agent.  Laughlin discloses the same leavening agent on col. 6 lines 11-20 as in paragraph 0027 of the instant specification.

For claim 12,Laughlin discloses forming the dough into portion and refrigerating the portions.
( see col. 2 lines 51-64,col. 4,col. 5-9, col 12-13)
	The combining of the acid and base batters is equivalent to the claim step of providing a leavened batter.  The comprising language does not exclude additional steps.  While Laughlin does not disclose the specific ratio of claims 1-2, the amounts disclosed include the ratios as claimed. For instance, 40%  water in the base batter and 40% of water in the acid water and 40% flour in the  base batter will give a 1:2 flour to water ratio when the batter are combined.   The example on column 12 shows the acid batter comprises 14.25% water, the base batter comprises 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  The flour/water ratio of the dough ranges from about 1.6 to about 1.8.  In case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). 
	Laughlin does not disclose providing a mixture as in claim 3, the time as in claims 4,5.
 Laughlin discloses the time of mixing of the batter with flour to form the dough varies depending on viscoelastic properties desired in the dough and this in turn depends on the dough processing and the dough product being made.  Thus, it would have been within the skill of one in the art to determine the appropriate mixing time depending on the properties wanted and the type of dough product being made.  This parameter can readily be determined through routine experimentation.  It would have been obvious to one skilled in the art to form a mixture before mixing with water to ensure uniform mixing of the ingredients.
Claims 6-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin ( 5855945) in view of Baisier ( 2012/0027886).

For claim 18, the claim does not define what constitutes heat activated leavening agent.  Laughlin discloses the same leavening agent on col. 6 lines 11-20 as in paragraph 0027 of the instant specification.
For claim 19, the example on column 12 shows 2%  shortening, 1.5% sugar, 1.26% leavening acid and .95% sodium carbonate.  All these amounts fall within the claimed ranges.
( see col. 2 lines 51-64,col. 4,col. 5-9, col 12-13)
Laughlin does not specific disclose the ratio and freezing  as in claim 13, the protein content as in claim 13,6-9,16-17 , the time in claims  14,15 , freezer-to-oven dough as in claims 18,20 and the step of baking as in claim 20.
Baisier discloses a steamed cake donut.  Baisier discloses that soft wheat flour typically has a protein content of approximately 8-10%.  ( see paragraph 0100)
The combining of the acid and base batters is equivalent to the claim step of providing a leavened batter.  The comprising language does not exclude additional steps.  While Laughlin does not disclose the specific ratio of claims 1-2, the amounts disclosed include the ratios as claimed. For 
 Laughlin discloses the time of mixing of the batter with flour to form the dough varies depending on viscoelastic properties desired in the dough and this in turn depends on the dough processing and the dough product being made.  Thus, it would have been within the skill of one in the art to determine the appropriate mixing time depending on the properties wanted and the type of dough product being made.  This parameter can readily be determined through routine experimentation.  It would have been obvious to one skilled in the art to form a mixture before mixing with water to ensure uniform mixing of the ingredients. As shown in Baisier, soft wheat flour typically has a protein content in the range of about 8-10%.  Thus, it is obvious the flour disclosed in Laughlin comprises the claimed protein content.  It would have been obvious to freeze the dough when desiring long term storage.  It would have been readily apparent to one skilled in the art to bake the dough when desiring to form baked good from the dough.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
August 4, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793